In a negligence action to recover damages for personal injuries and medical expenses, plaintiffs appeal from a judgment of the Supreme Court, Querns County, entered March 9, 1965, which dismissed the complaint at the end of plaintiffs’ case. Judgment reversed on the law, with costs to appellants to abide the event, and new trial granted. The female plaintiff fell on a “ shiny ” ICentile floor. She testified that she saw a ridge of wax, two feet long, where she had fallen, and found on her shoes and *999articles of clothing patches of wax; and that her hand had black wax on it. This uneontradieted evidence adduced by plaintiffs was sufficient to establish a prima facie case. Beldock, P. J., Ug'hetta, Brennan, Rabin and Hopkins, JJ., concur.